Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with D. Brent Kenady (Reg. No. 40,045) on June 6, 2022.
3.	The application has been amended as follows:
	In claim 50, at the very last line, insert – comprising insulative and conductive material – after “a panel.”

Allowable Subject Matter
4.	Claims 1-13 and 39-50 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 8,809,938.  The improvement comprises the second feature passing through the third memory cells of the third deck.  In addition, there is no secondary reference would be able to remedy the deficiency of US ‘938 with reasonable motivation.
	In re claim 47, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 8,809,938.  The improvement comprises that the second feature comprises an inter-deck inflection associated with the boundary between the second and third decks.
	In re claim 48, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 8,809,938.  The improvement comprises that the first feature is a hollow pillar.  In addition, there is no secondary reference would be able to remedy the deficiency of US ‘938 with reasonable motivation.
	In re claim 49, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 8,809,938.  The improvement comprises that the second feature comprises insulative material.  In addition, there is no secondary reference would be able to remedy the deficiency of US ‘938 with reasonable motivation.
	In re claim 50, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 8,809,938.  The improvement comprises that the second feature is a panel comprising insulative and conductive materials.  In addition, there is no secondary reference would be able to remedy the deficiency of US ‘938 with reasonable motivation.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Applicant’s arguments and amendments, submitted on 4/28/22, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 6, 2022



/HSIEN MING LEE/